19 Mich. App. 576 (1969)
172 N.W.2d 860
PEOPLE
v.
HAZEN
Docket No. 6,609.
Michigan Court of Appeals.
Decided October 28, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Jerome C. Nadolney, Prosecuting Attorney, for the people.
Clifford A. Trethewey, for defendant on appeal.
Before: R.B. BURNS, P.J., and HOLBROOK and LEVIN, JJ.
PER CURIAM.
The defendant's probationary sentence was revoked at a hearing during which he was not represented by counsel. The trial judge did not advise him of his right to counsel.
*577 Mempa v. Rhay (1967), 389 U.S. 128 (88 S. Ct. 254, 19 L. Ed. 2d 336) requires that the court advise one accused of probation violation of his right to be represented by counsel and, if indigent, to the appointment of assigned counsel. People v. Marshall (1969), 16 Mich. App. 578; cf. People v. Brooks (1969), 16 Mich. App. 759.
The revocation of the defendant's probation and sentence to prison is set aside and the cause is remanded for a hearing on the probation violation charge at which the defendant shall be advised of his right to be represented by counsel and, if indigent, to the appointment of assigned counsel.